Exhibit 10.12
UNCLASSIFIED

         
AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
  1. CONTRACT ID CODE   PAGE 1 OF 4 PAGES

                      2. AMENDMENT/MODIFICATION NO.   3. EFFECTIVE DATE   4.
REQUISITION/PURCHASE REQ. NO.   5. PROJECT NO. (If applicable)
 
                   
P00027
      See Block 16C            
6. ISSUED BY
  CODE   HM0210   7. ADMINISTERED BY (If other than item 6)
g   CODE   62LESSERMM
 
                    Nat’l Geospatial-Intelligence Agen.             ATTN:
ACR/MS-P150             12310 Sunrise Valley Drive             RESTON VA
20191-3449            
 
                    8. NAME AND ADDRESS OF CONTRACTOR (No., Street, county,
State and ZIP Code)   þ    9A. AMENDMENT OF SOLICITATION NO.
 
                    ORBIMAGE, INC.                     21700 ATLANTIC BLVD      
           9B. DATED (SEE ITEM 11)
DULLES VA 201666801
                                þ     10A. MODIFICATION OF CONTRACT/ORDER NO.  
                   HM157304C0014
 
                                         10B. DATED (SEE ITEM 13)
 
                    CODE     8248422490000       FACILITY CODE  
         09/30/2004

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

o   The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offers      o is extended. o is not extended.
      Offers must acknowledge receipt of this amendment prior to the hour and
date specified in the solicitation or as amended, by one of the following
methods: (a) By completing Items 8 and 15, and reluming                     
copies of the amendment; (b) By acknowledging receipt of this amendment on each
copy of the offer submitted; or (c) By separate letter or telegram which
includes a reference to the solicitation and amendment numbers. FAILURE OF YOUR
ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.

12. ACCOUNTING AND APPROPRIATION DATA (If required)
Not Applicable
13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

     
CHECK ONE
 
A.   THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES
SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.
 
   
 
 
B.   THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).
 
   
 
 
C.   THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
 
   
 
 
D.   OTHER (Specify type of modification and authority)
þ
  Mutual Agreement of the Parties

E. IMPORTANT:      Contractor           o is not.      þ is required to sign
this document and return 1 copies to the issuing office.
14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)
Tax ID Number: 54-1660268
DUNS Number: 824842249
The purpose of this modification is to restructure the Option Contract Line Item
(CLIN) 0006 option; revise Attachment 1, Statement of Work, Appendix F; and
incorporate CY2010 labor rates for use under CLIN 0005, System Engineering
Services Support.
The CLIN 0006 option is restructured to a three (3) month period (April 1, 2010
through June 30, 2010), with options to extend CLIN 0006 in six single monthly
increments (July 2010, August 2010, September 2010, October 2010, November 2010
and December 2010). If all seven (7) options are exercised (one 3 month period
plus six 1 month periods) the total CLIN 0006 performance period will run
through December 31, 2010. (CLIN 0006 was structured Continued ...
(IMAGE) [w77651w7765106.gif]





--------------------------------------------------------------------------------



 



UNCLASSIFIED

             
CONTINUATION SHEET
  REFERENCE NO. OF DOCUMENT BEING CONTINUED
HM157304C0014/P00027   PAGE 2 OF 4

NAME OF OFFEROR OR CONTRACTOR

ORBIMAGE, INC.

                                          ITEM NO.   SUPPLIES/SERVICES  
QUANTITY   UNIT   UNIT PRICE   AMOUNT (A)   (B)   (C)   (D)   (E)   (F)        
as a single nine (9) month performance period: April 1, 2010 through
December 31, 2010.)
                                       
 
                                       
Attachment 1, Statement of Work, Appendix F, is modified to revise the
requirement for refreshing imagery under the Service Level Agreement (SLA) World
Map requirement to permit varied refresh rates over different portions of the
Globe, and to revise the SLA Performance Criteria, eliminating Criteria # 5 and
redistributing its weight against the remaining Criteria.
                                       
 
                                       
Accordingly, the contract is modified as follows:
                                       
 
                                       
1. Under Section B, Supplies or Services and Prices/Costs, Paragraph B.7 Option
Line Item 0006 — Imagery Acquisition COMMERCIAL IMAGERY (change page 4 is
attached hereto):
                                       
 
                                       
The first paragraph is revised to read: “The scope of effort for this firm fixed
price line item is defined in Attachment 1 Statement of Work Section 4.2 and
Appendix D. The total potential CLIN 0006 performance period is from April 1,
2010 through December 31, 2010, on a Service Level Agreement (SLA) basis. CLIN
0006 will have an initial performance period of three (3) months, followed by
six one (1) month potential Option period extensions (July 1, 2010 through
December 31, 2010). This effort is priced at the amount set forth below.”
                                       
 
                                       
The total estimated firm fixed price (FFP) is revised to indicate a monthly fee
of $12,500,000. The total estimated FFP remains unchanged at $112,500,000.
                                       
 
                                       
The last paragraph is revised to read: “Additionally, associated CLINs 0002,
0003, 0004, and 0005 will also be extended as appropriate to match the CLIN 0006
performance period.”
                                       
 
                                       
2. Under Section H, Special Contract Requirements, Paragraph H.28 Exercise of
Options (change page 21A is attached hereto):
                                       
 
                                       
The requirement to exercise options within thirty (30) days prior to the end of
the current contract period is revised to fifteen (15) days.
                                       
 
                                       
Continued ...
                               

         
NSN 7540-01-152-8067
      OPTIONAL FORM 336 (4-86)
 
      Sponsored by GSA
 
      FAR (48 CFR) 53.110

 



--------------------------------------------------------------------------------



 



UNCLASSIFIED

             
CONTINUATION SHEET
  REFERENCE NO. OF DOCUMENT BEING CONTINUED
HM157304C0014/P00027   PAGE 3 OF 4

NAME OF OFFEROR OR CONTRACTOR

ORBIMAGE, INC.

                                          ITEM NO.   SUPPLIES/SERVICES  
QUANTITY   UNIT   UNIT PRICE   AMOUNT (A)   (B)   (C)   (D)   (E)   (F)        
A second paragraph is added as follows: “For CLINs 0002, 0003, 0004, 0005, and
0006, the Option periods will be initially exercised for three (3) months,
followed by potential extensions in monthly increments through December 31,
2010.”
                                       
 
                                       
3. Under Section J — List of Attachments, Attachment 1, NextView Statement of
Work (SOW) Revision Version 17 dated 23 December 2009 is revised to read
“NextView Statement of Work (SOW) Revision Version 18 dated 04 February 2010”.
Change page 31 is attached hereto.
                                       
 
                                       
4. Under Attachment 1, NextView Statement of Work (SOW) Revision Version 17
dated 23 December 2009:
                                       
 
                                       
Cover Page is revised to reflect new Revision 18 and a new date of February 4,
2010. Change page Cover Page is attached hereto.
                                       
 
                                       
Appendix F, Section 2.2.1, Part 1 World Map, third Paragraph, after the first
sentence the following new sentence is added: “The government may unilaterally
lower the refresh rate gap for defined areas of interest as mission needs
dictate”. Change page F-3 is attached hereto.
                                       
 
                                       
Appendix F, Section 2.3.2, Performance Criteria, Table 2, is revised to delete
Criteria #5 (90% World Map sqkm delivered on Routine Timeline), and redistribute
the 20% Criteria #5 Hold Back against the remaining four Criteria. The Hold Back
for each criterion is increased by 5%, from 20% to 25%. Change page F-6 is
attached hereto.
                                       
 
                                       
5. Under Line Item CLIN 0005 — System Engineering Services Support, the CY2010
labor rates are incorporated into the contract as delineated in the attachment
to this modification entitled “GeoEye CY2010 CLIN 0005 Negotiated Rates.xls”.
Discount Terms:
                                       
 
                                       
Net 30
                                       
 
                                       
Delivery Location Code: SEESCH
See Schedule
                                       
 
                                       
Continued ...
                               

         
NSN 7540-01-152-8067
      OPTIONAL FORM 336 (4-86)
 
      Sponsored by GSA
 
      FAR (48 CFR) 53.110

 



--------------------------------------------------------------------------------



 



UNCLASSIFIED

             
CONTINUATION SHEET
  REFERENCE NO. OF DOCUMENT BEING CONTINUED
HM157304C0014/P00027   PAGE 4 OF 4

NAME OF OFFEROR OR CONTRACTOR

ORBIMAGE, INC.

                                  ITEM NO.   SUPPLIES/SERVICES   QUANTITY   UNIT
    UNIT PRICE     AMOUNT   (A)   (B)   (C)   (D)     (E)     (F)  
 
  Payment:            
 
 
DFAS Acct. Mtn. & Control/JDAC
           
 
 
ATTN: DFAS-IN-FI-JAM DEP 3248
           
 
 
8899 E. 56th Street
           
 
 
Indianapolis, IN 46249
           
 
 
Customer Service 1-888-332-7366
           
 
 
---FAX 1-866-894-8007
           
 
               
 
  FOB: Destination            
 
  Period of Performance: 02/01/2007 to 03/31/2010            
 
               
 
  Change Item 0006 to read as follows (amount shown is            
 
  the obligated amount):            
 
               
0006
  NextView COMMERCIAL IMAGERY PROGRAM                       0.00  
 
  Amount: $112,500,000.00 (Option Line Item)            
 
  03/01/2010            
 
  Fully Funded Obligation Amount$112,500,000.00            
 
  Product/Service Code: 7640            
 
  Product/Service Description: MAPS, ATLASES,            
 
  CHARTS, & GLOBES            
 
               
 
  Period of Performance: 04/01/2010 to 06/30/2010            

         
NSN 7540-01-152-8067
      OPTIONAL FORM 336 (4-86)
 
      Sponsored by GSA
 
      FAR (48 CFR) 53.110

 



--------------------------------------------------------------------------------



 



HM1573-04-C-0014
P00027
UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS
FFP.
CLIN 0003 commences 01 February 2007 and concludes at the earlier of the
following two (2) events:

  1.   GeoEye-1 FOC     2.   March 31, 2009 *

 

*   CLIN 0003 unit prices contained in Appendix D, Table 4-2.a. of the SOW,
Contract Attachment 1, are effective February 1, 2007 through October 31, 2007.
CLIN 0003 unit prices contained in Table 4-2.b. are effective November 1, 2007
and remain unchanged in the event that CLIN 0003 is extended beyond December 31,
2008.

B.5 Line Item CLIN 0004 — Firewire Drives and Other Media
This CLIN is priced at a NTE amount of $500,000. The sum of all material
provided herein and invoiced for shall not exceed $500,000.
Line Item 0004 is a time and material indefinite-quantity line item for the
supplies or services and prices specified herein to support the storage and
dissemination of imagery, and is effective for the entire period of performance.
Delivery or performance shall be made only as authorized by the USG. The
Contractor shall furnish to the Government, when and if ordered, the supplies or
services specified in Line Item 0004 up to the not-to-exceed amount specified.
The Government has no minimum order obligations.
B.6 Line Item CLIN 0005 — System Engineering Services Support
This CLIN has a NTE value of $4,000,000. The sum of all effort provided herein
and invoiced for shall not exceed $4,000,000. Line Item 0005 is a time and
material level-of-effort (LOE) item for System Engineering Services Support in
accordance with Contract Attachment 6. LOE support for Attachment 6 paragraphs
1.1.1 through 1.1.6 shall be as directed by the Contracting Officer’s
Representative. Other LOE shall be provided for tasks under paragraph 1.1.7 as
directed by the Contracting Officer.
CLIN 0005 will be incrementally funded in accordance with NGA budget and policy
provisions. The Government’s and the Contractor’s continuing obligations under
this CLIN is contingent upon the availability of appropriated funds from which
payment for contract purposes can be made. No legal liability on the part of the
Government for any payment or on the part of the Contractor for any performance
under any task placed under this CLIN may arise until funds are made available
to the Contracting Officer for such tasks and until the Contractor receives
notice of such availability in writing by the Contracting Officer.
B.7 Option Line Item 0006- Imagery Acquisition COMMERCIAL IMAGERY
The scope of effort for this firm-fixed price line item is defined in Statement
of Work Section 4.2 and Appendix F. The total potential CLIN 0006 performance
period is from April 1, 2010 through December 31, 2010, on a Service Level
Agreement (SLA) basis. CLIN 0006 will have an initial performance period of
three (3) months, followed by six one (1) month potential Option period
extensions (July 1, 2010 through December 31, 2010). This effort is priced at
the amount set forth below.
Total Estimated FFP: $112,500,000 ($12,500,000 per month).
CLIN 0006 will be incrementally funded in accordance with NGA budget and policy
provisions. The Government’s and the Contractor’s continuing obligations under
this Contract are contingent upon the availability of appropriated funds from
which payment for contract purposes can be made. No legal liability on the part
of the Government for any payment or on the part of the Contractor for any
performance under any order placed under this Contract may arise until funds are
made available to the Contracting Officer for such task order and until the
Contractor receives notice of such availability in writing by the Contracting
Officer.
Additionally, associated CLINs 0002, 0003, 0004, and 0005 will also be extended
as appropriate to match the CLIN 0006 performance period.
UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS

Page 4 of 31



--------------------------------------------------------------------------------



 



HM1573-04-C-0014
P00027
UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS
H.25 NGA: 5X52.227-9001 Activities That Affect U.S. Persons (DEC 2004)
This contract is sponsored by the National Geospatial-Intelligence Agency. All
work and services to be performed hereunder shall be in strict compliance with
procedures set forth in DoD 5240.1-R.
H.26 Warranty of Services (May 2001)
(a) Definitions. “Acceptance,” as used in this clause, means the act of an
authorized representative of the Government by which the Government assumes for
itself, or as an agent of another approves specific services, as partial or
complete performance of the contract.
(b) Notwithstanding inspection and acceptance by the Government or any provision
concerning the conclusiveness thereof, the Contractor warrants that all services
performed under this contract will, at the time of acceptance, be free from
defects in workmanship and conform to the requirements of this contract. The
Contracting Officer shall give written notice of any defect or nonconformance to
the Contractor “within 30 days from the date of acceptance by the Government for
the service provided.” This notice shall state either —

  (1)   That the Contractor shall correct or reperform any defective or
nonconforming services within a period of 90 days; or     (2)   That the
Government does not require correction or reperformance.

(c) If the Contractor is required to correct or reperform, it shall be at no
cost to the Government, and any services corrected or reperformed by the
Contractor shall be subject to this clause to the same extent as work initially
performed. If the Contractor fails or refuses to correct or reperform, the
Contracting Officer may, by contract or otherwise, correct or replace with
similar services and charge to the Contractor the cost occasioned to the
Government thereby, or make an equitable adjustment in the contract price or the
Contract Line Item may be terminated.
H.27 Emergencies, Disasters, and Humanitarian Efforts
(a) In support of emergencies, disasters, and humanitarian efforts, the National
Geospatial-Intelligence Agency (NGA) may disseminate and/or post on open web
sites imagery licensed under this contract regardless of whether the recipients
are within the Next View license user groups. The imagery will contain the
copyright notice and the NextView license notice. After 30 days, the imagery
will be handled in accordance with the NextView license.
(b) The contractor will be given notice within 24 hours after the start of the
dissemination/posting of imagery under the authority of this clause.
(c) If the contractor does not believe the situation constitutes an emergency,
disaster, or humanitarian effort, the contractor has 24 hours after receiving
notice to object to the dissemination/posting of the imagery under the authority
of this clause. If the parties cannot reach agreement, the matter will be
resolved in accordance with the Disputes Clause and the other terms and
conditions of this contract.
H.28 Exercise of Options
Any option under this contract shall be exercised by a unilateral contract
modification signed by the Contracting Officer. Specific contract line items or
sub-line items delineating a description of the supplies or services, quantity
requirements, and a corresponding delivery schedule for the exercised options
shall be identified in the unilateral contract modification. An option shall be
exercised by issuance, within 15 days prior to the end of the current contract
period, of a unilateral modification for the subsequent option requirements.
For CLINs 0002, 0003, 0004, 0005, and 0006, the Option periods will be initially
exercised for three (3) months, followed by potential extensions in monthly
increments through December 31, 2010.
H.29 Segregation of Costs
The Contractor agrees to segregate and bill costs incurred under this contract
by CLIN. Separate invoices shall be submitted for each individual CLIN.
UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS
Page 21A of 31

 



--------------------------------------------------------------------------------



 



HM1573-04-C-0014
P00027
UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS
SECTION J — LIST OF ATTACHMENTS

      Attachment   Description
1
  NextView Statement of Work (SOW) Revision Version 18 dated 4 February 2010
 
   
2
  Government Furnished Property
 
   
3
  DD254, Contract Security Classification Specification Revision 4 dated May 12,
2009
 
   
4
  List of Data Delivered with Government Purpose Rights
 
   
5
  List of Data with Limited Rights
 
   
6
  Statement of Work, NextView System Engineering Services dated October 31, 2007

UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS
Page 31 of 31

 



--------------------------------------------------------------------------------



 



NextView-ORBIMAGE
Volume 8.0___Revised Version 18
Statement of Work

     
For:
  By:
National Geospatial-Intelligence Agency
  ORBIMAGE, Inc.
4600 Sangamore Road
  21700 Atlantic Boulevard
Bethesda, MD 20816-5003
  Dulles, VA 20166

04 FEB 10
(ORBIMAGE LOGO) [w77651w7765102.gif]
In Response to:
Contract #HM 1573-04-3-0001 and
Contract #HM1573-04-C-0014
Restrictions on Use, Publication, or Disclosure of Proprietary Information
This document contains information proprietary to ORBIMAGE Inc. or to third
parties to which ORBIMAGE Inc. may have a legal obligation to protect such
information from unauthorized disclosure, use or duplication. Any disclosure,
use or duplication of this document or of any of the information contained
herein for other than the specific purpose for which it was disclosed is
expressly prohibited, except as ORBIMAGE Inc. may otherwise agree to in writing.
WARNING: The export of technical data without approval from the U.S. Department
of State is prohibited by the Arms Export Control Act, Title 22, U.S.C., Sec.
2751, et seq. and the International Traffic in Arms Regulations (ITAR), 22
C.F.R. Sec 120, et seq. Violations of these laws and regulations carry severe
criminal penalties.

 



--------------------------------------------------------------------------------



 



     
Contract# HM1573-04-C-0014
  (ORBIMAGE LOGO) [w77651w7765103.gif]

          There shall be no less than an 8-month gap between refresh rates for
all imagery. The government may unilaterally lower the refresh rate gap for
defined areas of interest as mission needs dictate. The contractor will endeavor
to deliver complete 1x1 degree cells; however, execute at the most efficient
collection rate (a 2 cell x 1 cell configuration).
          Total collections and deliveries in any single month are subject to
the limitations on production capacity described in Paragraph 2.2, Overview,
above.
          The contractor shall provide at least 4,500,000 sqkm of compliant
Pan+MSI Mono imagery to NGA per month (the “World Map Capacity”). Total
deliveries in any single month are subject to the limitations on production
capacity described in Paragraph 2.2, Overview, above.
          Section 2.2.2 Part 2 Indefinite Quantity Ad Hoc Collection Service
          The contractor shall provide the NGA with an Ad Hoc target collection
capacity using either GeoEye-1 or IKONOS, at the contractor’s discretion.
     Using either GeoEye-1 or IKONOS, during any month period NGA may task up to
200,000 sqkm of imagery world-wide for Ad Hoc collections and other imagery
products (the “Ad Hoc Capacity”). The 200,000 sqkm Ad Hoc Capacity is calculated
based on orders for Pan+MSI Mono imagery. To account for the inefficiency of ad
hoc collections, if GeoEye-1 is used to satisfy an ad hoc collection order, the
World Map Capacity for that month will be reduced by a ratio of 5 sqkm for every
1 sqkm of ad hoc collection for ad hoc targets falling within the longitude
bands 34°E -64°E and 100°E -130°E and will be reduced by a ratio of 4 sqkm for
every 1 sqkm of ad hoc collection for ad hoc targets falling outside the
longitude bands 34°E -64°E and 100°E -130°E. Within 34°E -64°E and 100°E -130°E
the contractor may retain up to 50% of the GeoEye-1 collection capability for
its own use. The maximum amount of imagery NGA is entitled to from GeoEye-1 for
this Part 2 is 100,000 sqkm per month. The maximum reduction to the World Map
Capacity shall not exceed 500,000 sqkm per month based on the 5:1 ratio. The
contractor may, at its own discretion, satisfy Part 2 using in excess of 100,000
sqkm of GeoEye-1. To the extent the NGA orders different types of products for
ad hoc collections, the Ad Hoc Capacity in such month will be credited by the
type of products actually ordered using the values in Table 1. Unused Ad Hoc
Capacity will not be carried over to the subsequent month.
          All Part 2 imagery shall be tasked with a Mandatory Pre-Emptive
Priority rating unless otherwise noted in the PMAA Order. Part 2 Orders would be
placed using existing PMAA ordering procedures. Ad Hoc requirement satisfaction
follows an order-image-downlink-process-deliver complete scenario, regardless of
cloud cover in the delivered image, as outlined in SOW Section 4.2.7.2
(GeoEye-1) and SOW Appendix E (IKONOS), unless otherwise noted in the PMAA
Order.
          Total deliveries in any single month are subject to the limitations on
production capacity described in Paragraph 2.2, Overview, above.
          For imagery beyond 80 degrees North and South Latitude (high latitude)
orders may be provided in Pan Mono imagery. For imagery beyond 80 degrees North
and South Latitude, imagery parameters will be relaxed to 40° off-nadir and 50%
cloud cover, or as otherwise directed, with the goal of ameliorating land
surface collection in these regions.
          NGA may task for greater than 200,000 sqkm under the Ad Hoc Capacity.
In the event that NGA tasks above 200,000, NGA will incur an additional charge
on a per sqkm basis of $5.00 for every sqkm above the 200,000 level. The
contractor shall invoice for this expense against either CLIN
Use, duplication, or disclosure of this document or any of the information
contained herein is subject to the
restrictions on the title page of this document

     
Volume 8 Statement of Work — February 4, 2010
  Page F-3

 



--------------------------------------------------------------------------------



 



     
Contract# HM1573-04-C-0014
  (ORBIMAGE LOGO) [w77651w7765103.gif]

          Section 2.3.1 Metrics Reporting/Reports
          The contractor shall collect and provide the following metrics and
reports to the NGA by the tenth business day of the month in addition to those
outlined in SOW Section 4.1.2.6, Additional Reporting Requirements:

  •   The number of delivered tasking, archive, and mixed RFQs by region and by
sensor     •   The number of tasking, archive, and mixed orders by region     •
  Area and routine sqkm delivered by product type by region     •   Area and
routine sqkm delivered by region by cloud cover     •   Ad hoc sqkm tasked by
priority by region     •   Ad hoc sqkm delivered by priority by region by cloud
cover     •   Number of products delivered to NGA by product type     •   The
monthly total sqkm of archive images NGA issued and CDP delivered by sensor    
•   The cumulative total sqkm of archive orders and images NGA issued and CDP
delivered by region and by sensor     •   Other metrics as mutually agreed to

          The contractor shall provide the following bi-annual metrics to NGA:

  •   Accuracy

  •   CE 90 (GeoEye-1 and IKONOS)     •   LE 90 (GeoEye-l)

  •   MTF (GeoEye-1)     •   Relative edge response (RER) (GeoEye-1)     •  
Signal to noise ration (SNR) (GeoEye-1)

          The contractor shall provide the following reports to NGA as required:

  •   Satellite Orbital and Attitude Maneuverability Information Report
(GeoEye-1 only)     •   Test Plans and Procedures

          Section 2.3.2 Performance Criteria
          The contractor’s performance under the SLA will be assessed based on
the Performance Criteria delineated in Table 2, Performance Criteria.

Performance Criteria

                              Indicator       Measure   Monitoring Method   Hold
Back
1
  Quantity   Area   95% of World Map Sqkm Delivered   IPL Shapefiles     25 %
 
                       
2
  Quantity   Area   90% of NGA prioritized areas and/or regions (a subset of
World Map)   IPL Shapefiles     25 %
 
                       
3
  Quantity   Area   90% of Planned Cells Delivered   Order Completion Report    
25 %
 
                       
4
  Timeliness   Ad Hoc   95% of Ordered Ad Hoc Requirements Delivered on Time  
Order Completion Report     25 %

Table 2. Performance Criteria
          The Hold Back for Performance Criteria found to be deficient in
subsequent months will be assessed against the month in which they were
discovered.
Use, duplication, or disclosure of this document or any of the information
contained herein is subject to the
restrictions on the title page of this document

   Volume 8 Statement of Work — February 4, 2010   Page F-6

 



--------------------------------------------------------------------------------



 



Contract HM1573-04-C-0014, Modification P00027

                  Fully Burdened         ORBIMAGE/GeoEye Labor   CY2010 Labor
Hour         Categories   Price (thru Fee)   Description   Sample Job Titles
ACCT|]Accounting
  g   Provides financial controls accounting to program office and business
management   A/R, A/P, Staff Accountant
 
           
ACTM|]Accounting Manager
  g   Manages accounting personnel and processes   Mgr, Accounting Operations,
Accounting Compliance Manager
 
           
ADAS|]Administrative Assistant
  g   Provides administrative support to program office or business management  
Administrative coordinator, assistant
 
           
ADA2|]Administrative Assistant II
  g   Senior administrative assistants   Senior Administrative assistant
 
           
BSMJ|]Business Management Jr
  g   Supports business development and operational personnel   Sr Channel and
Proposal Spec, Mgr International Proposals
 
           
BSMT|]Business Management
  g   Key personnel in the areas of business development and operations; has
input to departmental budgets and/or customer/product/ operational development  
Dir., IT Production support, Proposals, Finance and Planning, Advanced Programs,
Revenue
 
           
BSM2|]Business Management II
  g   Director level personnel in the areas of business development and
operations; has responsibility for departmental budgets and/or
customer/product/operational development   Sr Dir., Satellite Ops, Ground System
Eng, Advanced System Development
 
           
CONT|]Contracts
  g   Initiates, writes, negotiates and administers all contractual documents
with customer vendors and subcontractors   Contracts Administrator
 
           
CONL|]Contracts Legal
  g   Provides corporate legal counsel function   Legal Counsel
 
           
CSRA|]Customer Serv Rep Assoc
  g   Customer service/order coordinator, Assoc gov’t customer support rep,
Customer support aide, Channel Partner Rep   Assoc Gov’t Customer Serv Rep, CS
coordinator
 
           
CSRP|]Customer Service Rep
  g   Technical Support Analyst, Sr Channel Partner Rep, Project Specialist, Sr
Customer Support Rep   Technical Support Analyst, Sr Gov’t CS Rep, Corp Imagery
Serv Rep
 
           
CSRM|]Customer Serv Rep Mgmt
  g   Manages Customer Service personnel and processes   Manager, Comm/Channel
Order, Gov’t Order, Tech Services & Bus Process
 
           
ENGJ|]Engineer Jr
  g   Associate|]level engineering staff supporting engineering staff in design,
implementation and maintenance technical activities   Assoc Photog System Eng,
Sr Eng Aide, Photog System Technician
 
           
ENGR|]Engineer
  g   Provide technical design, implementation, test and maintenance support in
a variety of engineering disciplines including software, photogrammetry,
product, geodetic, business systems, ground systems and spacecraft   Photog
System Eng, Bus Systems Solution Eng, Command & Control Eng, Spacecraft System
Eng, Geodetic Engineer.
 
           
ENG2|]Engineer II
  g   Principal and senior level engineering staff that lead technical
engineering activities   Sr Database Eng, Sr Mission Eng, Sr Gmd Term Eng, Princ
System Eng
 
           
ENG3|]Engineer III
  g   Managerial level engineering that coordinates and oversees engineering
personnel and/or processes   Mgr, Ground System Eng, Sr. Princ Spacecraft Eng,
Sr Princ Software Eng
 
           
FINC|]Finance
  g   Provides corporate|]Ievel and project level financial reporting and
analysis to program office; supports proposal pricing efforts   Sr Financial
Analyst, Program Control Analyst, Mgr Finance & Analysis, PC Manager
 
           
ITPR|]IT Production
  g   Production system monitoring and management, upgrades and maintenance and
production client system deployment/upgrade   Production system administrators
and system security administrators
 
           
ITP2|]IT Production II
  g   Senior and more skilled admin that deal with more complex issues   Senior
production system administrators and network administrators
 
           
ITPM|]IT Production Mgr
  g   Oversee and coordinate system administration personnel   Production
operation support, network operations and production system design managers
 
           
ITSA|]IT Support Assoc
  g   Track IT assets from procurement to disposal   Asset management
coordinators
 
           
ITSP|]IT Support
  g   System administration support for nor|]production personnel   Business
system administrators and PC Client administrators
 
           
ITS2|]IT Support II
  g   Senior and more skilled admin that deal with more complex issues   Senior
business system administrators and PC Client administrator
 
           
ITSM|]IT Support Mgr
  g   Oversee and coordinate system administration personnel   User support
services and business system project managers
 
           
MCPA|]Mission Contrl/Plnr Assoc
  g   Associate level   Assoc satellite collection planners

1 of 2



--------------------------------------------------------------------------------



 



Contract HM1573-04-C-0014, Modification P00027

                  Fully Burdened         ORBIMAGE/GeoEye Labor   CY2010 Labor
Hour         Categories   Price (thru Fee)   Description   Sample Job Titles
MCPR|]Mission Controller/Planner
  g   Perform mission planning and real|]time satellite command and control
activities required to operate company’s imaging satellites; operate ground
terminals and systems to insure successful uplink of commands and downlink of
image data   Mission controllers, Tasking controller trainers and Satellite
Collection Planners
 
           
MCP2|]Mission Contrl/Plnr II
  g   Senior and Principle level mission planning/controlling   Manager
Satellite Collection Planning, Sr and Pr Mission Controllers
 
           
MOPA|]Mission Operations Assoc
  g   Associate level   Associate order entry specialists
 
           
MOPS|]Mission Operations
  g   Interface with engineering and marketing personnel to define and maintain
satellite imagery collection needs; develop and maintain software tools
necessary to support monitoring and optimization of collections and the
collection database   Mission analysts, system operations personnel
 
           
MOP2|]Mission Operations II
  g   Senior level mission analysts   Mission managers, Sr. mission analyst, Sr
Mgr System Operations
 
           
PJTM|]Project Manager
  g   Coordinates and managers individual contract awards from kick|]off to
completion. Responsible for technical, cost and performance of project   Mgr,
Regional Affiliate Ops, Mgr Technical Development, Space System Project Mgr
 
           
PRMR|]Program Manager
  g       Sr. Dir Programs
 
           
PROA|]Production Assoc
  g       Associate geospatial analysts
 
           
PROD|]Production
  g       specialists
 
           
PROD2|]Production II
  g       Operators, Sr GIS Prod Coordinator
 
           
PROM|]Production Mgr
  g       Mgr Production Commercial, Dulles, AMDB, Norman
 
           
QAST|]QA Specialist
  g       Quality process and assurance analysts
 
           
QAMT|]Quality Management
  g       Quality manager
 
           
SECT|]Security

Subcontractors
  g       Site Security, Site Security Manager
 
           
Sub |]Project Manager
  g        
 
           
Sub |]Systems Analyst
  g        
 
           
Sub |]Developer
  g        

2 of 2